DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/09/.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa et al. (US PGPub 2005/0208696, hereinafter referred to as “Villa”).
Villa discloses the semiconductor method as claimed.  See figures 12-10, and corresponding text, where Villa teaches, pertaining to claim 1, a method of forming a cavity based on a deep trench erosion, comprising: 
providing a semiconductor substrate (2), and performing the deep trench erosion  to the semiconductor substrate (2) to form an array of a plurality of trenches (6a, 6b) in the semiconductor substrate (2), a pitch between the outermost trenches in the array being greater than a pitch between the remaining trenches in the array (figures 2-4; [0031-0035]); and 
performing an annealing treatment to the semiconductor substrate to form a cavity (11, 12) in the semiconductor substrate (2) (figure 4; [0033-0037]). 
Villa teaches, pertaining to claim 2, wherein after forming the cavity, the method further comprising: forming an epitaxial material layer (10) on the semiconductor substrate (figure 4; [0033]). 
pertaining to claim 3, wherein the epitaxial material layer is formed by an epitaxial growth process ([0033]). 
Villa teaches, pertaining to claim 4, wherein the thickness of the epitaxial material layer is 10.0 microns to 50.0 microns ([0032-0033]). 
Villa teaches, pertaining to claim 5, wherein a material of the epitaxial material layer contains silicon ([0033]). 
Villa teaches, pertaining to claim 6, wherein a feature size of the trench is 0.5 micron to 1.0 micron ([0031-0032]). 
Villa teaches, pertaining to claim 7, wherein an erosion depth of the trench is 1.0 micron to 20.0 microns ([0031-0032]). 
Villa teaches, pertaining to claim 8, wherein the pitch of the adjacent trenches is 0.5 micron to 1.0 micron ([0031-0032]). 
Villa teaches, pertaining to claim 9, wherein a shape of the trench is circular (figures 1-4; [0031-0032]). 
Villa teaches, pertaining to claim 10, wherein a shape of the trench is square (figures 1-4; [0031-0032]). 
Villa teaches, pertaining to claim 11, wherein the annealing is implemented in a non-oxygen environment ([0033-0034]). 
Villa teaches, pertaining to claim 12, wherein the annealing is implemented in a hydrogen environment ([0033]). 
Villa teaches, pertaining to claim 13, wherein the annealing is implemented in a nitrogen environment ([0037]). 
pertaining to claim 14, wherein the annealing temperature is above 800.degree. C ([0034]). 
Villa teaches, pertaining to claim 15, wherein by changing the size of the pitch between the trenches which constitute the array, after the annealing treatment is implemented, single cavity having different feature sizes are formed (figures 1-4; [0031-0033]). 
Villa teaches, pertaining to claim 16, wherein the greater the pitch between the trenches is, the higher the temperature of the annealing treatment is ([0031-0033]). 
Villa teaches, pertaining to claim 17, wherein a material constituting the semiconductor substrate contains silicon ([0033]). 
Villa teaches, pertaining to claim 18, wherein the deep trench erosion is a dry etching ([0032]). 
Villa teaches, pertaining to claim 20, wherein a front end device is formed on the semiconductor substrate, and the front end device comprises a gate structure (figure 9; [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Villa et al. (US PGPub 2005/0208696, hereinafter referred to as “Villa”) as applied to claim 1 above, and further in view of Villa et al. (US PGPub 2005/0208696, hereinafter referred to as “Villa”).
Villa discloses the semiconductor method substantially as claimed.  See the rejection above.
However, Villa fails to explicitly show, pertaining to claim 19, wherein a duration of the annealing treatment does not exceed 20 minutes.
Villa teaches, pertaining to claim 19, wherein a duration of the annealing treatment to be for example 30 minutes using a known conventional method of forming cavities underneath layers [0034]. In addition, Villa provides the advantages of among 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate wherein a duration of the annealing treatment does not exceed 20 minutes, in the method of Villa, according to the teachings of Villa, with the motivation of carrying out a heat treatment for the purpose of migration of the semiconductor material to close the cavity under layers of material. In addition, having the parameters of not exceeding 20 minute would result during routine experimentation, especially since applicant fails to provide any criticality of the temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 20, 2021